t c summary opinion united_states tax_court luis a vasquez petitioner and wendy houdeshell n k a wendy gray intervenor v commissioner of internal revenue respondent docket no 19130-04s filed date luis a vasquez pro_se joshua m wease for intervenor a gary begun for respondent dean special_trial_judge this is a case arising under sec_6015 and sec_7463 as in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal income taxes for of dollar_figure after a timely petition was filed respondent conceded that petitioner is entitled to relief from joint_and_several_liability under sec_6015 wendy houdeshell intervenor filed a notice of intervention the court must decide whether respondent erred in granting relief to petitioner under sec_6015 background some of the facts are stipulated the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed and at the time notice of intervention was filed petitioner and intervenor resided in dearborn michigan during petitioner was married to intervenor they did not reside together during the year intervenor resided in the marital home from january through date when she moved out petitioner moved back in and resided there for the remainder of the year they divorced on date 1respondent also concedes that petitioner’s deficiency before the application of sec_6015 is dollar_figure petitioner a carpenter completed years of college coursework and years of trade school intervenor has a high school diploma and completed years of trade school during their marriage petitioner and intervenor had a joint bank account the statements for that account were mailed to the marital home when intervenor moved out of the marital home in date she had her mail including the joint banking statements forwarded to her new address petitioner did not have access to the account statements and did not have access to electronic banking for the joint account during on advice of counsel petitioner removed his name from the joint account and opened his own bank account around june or date on further advice of counsel petitioner did not attempt to withdraw any funds from the joint account during intervenor was employed by general motors corporation gm during she had a k account with gm that she opened in date in her name alone intervenor’s approval was the only action required to make a withdrawal from the account intervenor received a distribution of dollar_figure from the gm k during petitioner and intervenor jointly filed a form_1040 u s individual_income_tax_return for petitioner provided his forms w-2_wages and tax statement directly to the return preparer he and intervenor signed the return at separate times both parties reviewed the return before they signed it the gm k distribution was not reported on the return respondent issued to petitioner and intervenor a notice_of_deficiency regarding the unreported distribution petitioner timely filed a petition requesting innocent spouse relief and prepared a form questionnaire for requesting spouse petitioner and respondent have stipulated that petitioner is entitled to relief under sec_6015 and that no deficiency is due from petitioner discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 115_tc_183 affd 282_f3d_326 5th cir relief from joint_and_several_liability is available to certain taxpayers under sec_6015 under sec_6015 an individual who is eligible and so elects may limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 under sec_6015 generally any items that give rise to a deficiency on a joint_return eg the unreported early distribution from the gm k account shall be allocated to the individual filing the return in the same manner as it would have been allocated if the individual had filed a separate_return for the taxable_year a taxpayer is eligible to elect the application of sec_6015 if at the time the election is filed the taxpayer is no longer married to or is legally_separated from the individual with whom the taxpayer filed the joint_return to which the election relates sec_6015 the election under sec_6015 may be made at any time after a deficiency for such year is asserted and no later than years after the date on which the commissioner has begun collection activities with respect to the taxpayer making the election sec_6015 petitioner and intervenor were divorced on date and petitioner’s election was made soon after his receipt of the notice_of_deficiency therefore petitioner is eligible to elect the application of sec_6015 to limit his liability for the tax_deficiency relief under sec_6015 is not available to petitioner if respondent demonstrates that petitioner had actual knowledge of the item giving rise to the deficiency sec_6015 116_tc_198 the ‘knowledge standard’ for purposes of sec_6015 ‘is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof ’ king v commissioner supra pincite quoting 115_tc_183 in the case of omitted income the electing spouse must have an actual and clear awareness of the omitted income id respondent agrees that petitioner is entitled to relief under sec_6015 intervenor filed her notice of intervention for the purpose of opposing petitioner’s claim for relief under sec_6015 if intervenor offers sufficient evidence that petitioner had actual knowledge of the early retirement distribution then petitioner should not be entitled to relief under sec_6015 intervenor’s testimony that petitioner had actual knowledge about the early retirement distribution is not corroborated by other testimony or evidence the record demonstrates that intervenor had sole control_over the gm k account and petitioner had no access to the statements for their joint bank account the record contains no facts which show error in respondent’s position and the court concludes that petitioner did not have actual knowledge of the factual circumstances regarding the distribution and that petitioner is entitled to relief from joint_and_several_liability under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
